DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/29/2020 and 03/17/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation of “a second output of the error amplifier, which has been compared to the second output of the current mirror” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Currently the claims seem to indicate that a comparison takes place between the second output of the error amplifier and the second output of the current mirror. This comparison is not seen in the drawing rather the only component that shows an interaction between these two elements is node 200 which seems to superimpose or combine the elements and not “compare” the two elements. The drawing should be corrected to show where and how the comparison takes place or the claims should be amended to properly recite what the Applicant wishes to claim. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, claims 1 and 11 each recite, inter alia, “configured to compare/comparing the LDO output voltage to a second output of the error amplifier, which has been compared to the second output of the current mirror”. This claim is indefinite because it is not clear as to what the applicant means with the language of “a second output of the error amplifier, which has been compared to the second output of the current mirror”. In light of the specification and the drawings it seems the Applicant refers to the second output of the error amplifier as Component O2 which is outputted by Component ‘B’ and the second output of the current mirror as Component Outr which outputs a ‘k’ scaled current. There is no component or element present in the drawings or the specification that specifically points out how these to components are compared to one another. Rather, the drawings seem to show that at node 200 the two components are combined rather than compared. For the purposes of examination the Examiner takes the interpretation that the limitation will be read as “a second output of the error amplifier, which has been combined to the second output of the current mirror”. Applicant should amend the claims to remedy this issue without adding any new matter. Claims 2-10 and 12-20 are also rejected as these claims are dependent upon claims 1 and 11, respectively, and thus inherit the deficiencies as they do not remedy the issues in claims 1 and 11. 

The term “near” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination the term “near” has broadly been interpreted as being any value as long as it is less than the LDO output voltage.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and also based on the interpretation the Examiner has taken for purposes of examination in regards to the rejection under 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a comparator, configured to compare the LDO output voltage to a second output of the error amplifier, which has been compared (112b Interpretation of ‘combine’) to the second output of the current mirror. Claims 2-10 depend upon claim 1. 

Regarding claim 11, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests comparing the LDO output voltage to a second output of the error amplifier, which has been compared (112b Interpretation of ‘combine’) to the second output of the current mirror. Claims 12-20 depend upon claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malinowski (US 2016/0282890) teaches a method for Quiescent Current Limitation for a Low-Dropout Regulator in Dropout Condition. Malinowski teaches a Low Dropout Regulator (LDO) with Less Quiescent Current in the Dropout Region (Fig. 2), comprising: an error amplifier, configured to compare a reference voltage to an LDO output voltage across a resistive divider (40 compares the output through a divider and receives a reference voltage); a current mirror, configured to mirror a first output of the error amplifier to a first and second output of the current mirror (30+35+50 form a current mirror); and a second error amplifier (80), and wherein a low quiescent current is maintained when an LDO input voltage is near or less than the LDO output voltage (Abstract). Malinowski clearly does not teach a comparator wherein the comparator compares the LDO output voltage to a second output of the error amplifier, which has been compared to the second output of the current mirror, and configured to output a control voltage to the error amplifier. 
Strik (US 8289009) teaches a low dropout regulator with ultra low quiescent current. Strik teaches a low dropout regulator (Fig. 3), comprising: an error amplifier (116), a current mirror with one output (120+118); a transconductance amplifier (128) which outputs a control signal to the error amplifier (BIAS2). Strik does not teach a comparator wherein the comparator compares the LDO output voltage to a second output of the error amplifier, which has been compared to the second output of the current mirror. 
Cho (US 8040118) teaches a Low-dropout Voltage Regulator with Level Limiter Limiting Level of Output Voltage When Level of Load Current Changes. Cho teaches a low dropout voltage regulator (Figs. 1 and 2), comprising: an error amplifier (120 in Fig 1/120a in Fig 2); wherein the error amplifier has multiple outputs (120 has multiple outputs). Cho however lacks the teaching of inputting the second output into a comparator which is seen in Figure 2 wherein Cho show the secondary outputs go to transistors and not the comparators. 
Kao (US 7622902) teaches a Low Drop Out Regulator with Over-current Protection. Kao teaches a comparator outputting a control signal to an error amplifier in Fig 2. However, Kao lacks the teaching of wherein the comparator compares the LDO output voltage to a second output of the error amplifier, which has been compared to the second output of the current mirror.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         
/GARY A NASH/Primary Examiner, Art Unit 2839